Title: Receipt for Thomas Morris’ Trunk, [4 March 1778]
From: Franklin, Benjamin
To: 


[March 4, 1778]
Received of the honorable William Lee Esqr. a Trunk said to contain all the Books and Papers of the late Thomas Morris Esqr. joint Commercial Agent for the Secret Committee of Congress with the said William Lee, which relates to the Public as well as to his private Concerns. The said Trunk being seal’d with the Seal of William Blake Esqr. of South Carolina and certified by the hand writing of the said William Blake and John Lloyd Esqrs. of South Carolina to have been seal’d in their presence which seal and hand writing were verified to me by The Honorable Ralph Izard Esqr. he being well acquainted with the same. And also with two Seals of the said William Lee on Tapes over the Locks. The said Trunk I promise to keep in my possession in its present State and to deliver the same on demand to the said William Lee or his order. Given under my hand at Passy near Paris, this 4th. day of March 1778. 
(Sign’d) B Franklin.
Signed in our presence. S. Deane, Arthur Lee.
I certify the above to be a true Copy. Edm: Jenings
(Copy.)
